EXHIBIT 10.7
 
[WAFERGEN LETTERHEAD]
 


 
October 19, 2011
 
Alnoor Shivji
 
 


 
Re:
Separation from Employment

 
Dear Alnoor:
 
This letter confirms the terms of your separation from employment with WaferGen
Bio-systems, Inc. (the “Company”), which will become effective as of October 18,
2011 (“Separation Date”).  You will also cease to be an executive officer or
director of any of the Company’s subsidiaries effective as of the Separation
Date.  We have valued the important contributions that you have made, as a
co-founder of the Company, over a sustained period of time.
 
1.          Final Paycheck.
 
You will be paid on the Separation Date your final paycheck in the amount of
$20,020.00, which amount represents all outstanding salary amounts and accrued,
but unused, vacation time based on your final annual salary rate of $262,500.00,
net of applicable withholdings.  You acknowledge and agree that you are not owed
or entitled to any additional wages, bonuses, accrued vacation or other
compensation from the Company.   You and the Company acknowledge that, as of the
Separation Date, you have 200 hours of accrued but unused vacation time.  If you
seek reimbursement of any business expenses, you agree to submit your final
expense reimbursement statement within thirty (30) days after the Separation
Date, along with receipts or other supporting documentation.  The Company will
reimburse valid business expenses in accordance with its standard expense
reimbursement policies.


2.          COBRA.
 
You will be eligible to elect medical insurance coverage under COBRA, and will
receive information from our plan administrator describing this election.
 
3.          Accelerated Vesting.
 
In accordance with Section 9(e)(4) of your Executive Employment Agreement dated
May 31, 2007 (the “Employment Agreement”), all stock options granted to you
pursuant to the Company’s stock incentive plan (the “Options”) shall vest
immediately and become exercisable effective on your Separation Date; provided,
however, that any unexercised Options shall expire on the eighteen (18) month
anniversary of the Separation Date, but in no event beyond the original term(s)
of the Options.
 
4.          Severance Benefits.
 
The Company also will provide you with the following severance benefits:
 
(a)           Severance pay in the amount of $262,500.00, less applicable
withholdings, payable in the form of salary continuation in accordance with the
Company’s regular payroll practices (“Severance”), and will be paid in twelve
(12) equal installments beginning on the Company’s first regular payroll date
after the expiration of the 7-day revocation period discussed in Section 10
below.
 


sf-3057586
 
 

--------------------------------------------------------------------------------

 
Alnoor Shivji
October 19, 2011
Page Two





(b)           If you elect to convert your medical insurance coverage under
COBRA, the Company will pay the premiums for your COBRA coverage (including your
eligible dependents) until the earlier of (i) the one-year anniversary of the
Separation Date or (ii) the date you become covered under another employer’s
group health plan; provided that if the Company is subject to a tax or penalty
pursuant to the Internal Revenue Code Section 4980D as a result of providing
some or all of the payments described in this subsection (b), the Company will
pay you a monthly amount equal to the COBRA premium owed for your COBRA coverage
(including your eligible dependents) beginning on the Company’s first regular
payroll date after the expiration of the 7-day revocation period discussed in
Section 10 below, until the one-year anniversary of the Separation Date.
 
(c)           In the event either of the Company’s executive officers are paid
2011 Annual Bonuses (as defined below), then the Company shall pay you a
pro-rata amount of the 2011 Annual Bonus (as defined below) that you would have
been eligible to receive had you remained employed by the Company through
December 31, 2011 (determined by multiplying the amount you would have received
based upon the actual level of achievement of the 2011 performance goals had
your employment continued through the end of 2011 by a fraction, the numerator
of which is the number of days during 2011 that you were employed by the Company
and the denominator of which is 365), such pro-rata amount to be paid at the
same time and in the same form as the 2011 Annual Bonus otherwise are paid to
the executive officers.
 
(d)                      Continued coverage, at the Company’s expense, for one
year after the Separation Date, under the Company’s life insurance plan and
disability insurance plan or, in the event such plans do not permit coverage of
you following the Separation Date, coverage under life insurance and disability
insurance plans that provide no less coverage than your Company-provided plans.
 
Except for the separation benefits set forth above, you will not be entitled to
any compensation, benefits or other perquisites of employment after the
Separation Date.  The term “2011 Annual Bonus” shall mean the cash bonus payable
under the Company’s Executive Incentive Plan with respect to calendar year 2011
performance to the extent the performance objectives under the Executive
Incentive Plan are met, as may be subsequently adjusted or interpreted by the
Board of Directors or the Compensation Committee of the Board of Directors, but
shall exclude any discretionary bonuses that may be paid to the executive
officers outside of the terms of the Company’s Executive Incentive Plan.
 
5.          Release of Claims.
 
You hereby completely release and forever discharge the Company, its affiliated,
parent or subsidiary entities, and its and their present and former directors,
officers, and employees (the “Company Released Parties”) from any and all claims
that you may now have or have ever had against any of the Company Released
Parties arising under Title VII of the Civil Rights Act of 1964, the WARN Act or
any state counterpart, the California Fair Employment and Housing Act, the Age
Discrimination in Employment Act (“ADEA”), the Americans with Disabilities Act
of 1990, or any other claims for violation of any federal, state, or municipal
employment laws, and any and all claims for attorneys’ fees and costs  related
thereto (the “Released Claims”).  You understand that you are not waiving any
right or claim that cannot be waived as a matter of law, such as workers’
compensation or unemployment insurance benefits.  You also are not waiving any
rights to indemnification from the Company that you may have under your
indemnification agreement with the Company, the Company’s organizational
documents, or applicable law.
 
You agree not to file or initiate any lawsuit concerning the Released Claims.
Notwithstanding the foregoing, this paragraph does not prevent you from filing a
charge with or participating in an investigation by a governmental
administrative agency; provided, however, that you hereby waive any right to
receive any monetary award resulting from such a charge or investigation.
 


sf-3057586
 
 

--------------------------------------------------------------------------------

 
Alnoor Shivji
October 19, 2011
Page Three





You acknowledge that the foregoing releases cover both known and unknown
claims.  Accordingly, you waive their rights under Section 1542 of the
California Civil Code, or under any comparable law of any other
jurisdiction.  Section 1542 states:  “A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.”
 
6.          Nondisparagement.
 
You agree not to make or publish, either orally or in writing, any disparaging
statement about the Company or any of its officers or directors, and the Company
agrees to instruct its officers and directors not to make or publish any
disparaging statement about you; provided that each party shall respond
accurately and fully to any inquiry or request for information when required by
legal process.
 
7.          Company Property.
 
Even after your employment with the Company ends, you must comply with your
continuing obligation to maintain the confidentiality of the Company’s
proprietary information, including your obligations under the proprietary
information agreement you signed as a condition of your employment (the
“Proprietary Information Agreement”).
 
8.          Attorneys’ Fees.
 
The Company will reimburse you for the reasonable, documented attorneys’ fees
that you incur in connection with legal review of this document by your
attorneys, up to $5,000.
 
9.          Entire Agreement.
 
This letter contains all of our agreements and understandings and fully
supersedes any other prior agreements or understandings that we may have had
regarding your employment with the Company or its termination, with the
exception of the Proprietary Information Agreement and Sections 11 and 13 of the
Employment Agreement.  The agreement is governed by California law and may be
amended only in a written document signed by you and the Company.  If any term
in this agreement is unenforceable, the remainder of the agreement will remain
enforceable.  This agreement shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, successors, attorneys and
permitted assigns.  You agree, however, that you will not assign any rights or
obligations under this agreement, and any such purported assignment shall be
null and void.
 


sf-3057586
 
 

--------------------------------------------------------------------------------

 
Alnoor Shivji
October 19, 2011
Page Four






10.          Consideration.
 
Please note that you have 21 days to consider this letter agreement (but may
sign it at any time before hand if you so desire).  You also acknowledge that
you have been advised that you can consult an attorney in considering this
agreement.  In addition, you can revoke your release of ADEA claims within seven
days of signing this agreement by sending me a certified letter to that
effect.  Although the portion of this letter that pertains to the release of
claims under the ADEA shall not become effective or enforceable and no severance
payment or benefits will be provided until the 7-day revocation period has
expired, all other provisions of this letter will become effective upon your
signing of this letter.
 
11.          Section 409A
 
The parties agree that your separation from employment with the Company
constitutes a “separation from service" within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended, and applicable guidance issued
thereunder (“Section 409A”).  The parties further agree that the severance
payments payable pursuant to this letter are exempt from Section 409A pursuant
to Treasury Regulation Section 1.409A-1(b)(9)(iii) and (v). This provision is
intended to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. The Company and you agree to work together in good
faith to consider amendments to this letter and to take such reasonable actions
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to you under
Section 409A.
 
Very truly yours,
 
/s/ Joel Kanter






To accept the severance package described above, please sign below and return
this letter to me on or before November 10, 2011.




ACCEPTED AND AGREED:






Dated:  October 19,
2011                                                                                     /s/
Alnoor Shivji
             Alnoor Shivji






sf-3057586
 
 

--------------------------------------------------------------------------------

 